Citation Nr: 9926823	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.  He had been diagnosed as having a psychiatric 
disability, manic depressive disorder (bipolar disorder) 
since 1974.  Service connection for a psychiatric condition 
had been denied on many occasions prior to 1994, including a 
decision by the Board of Veterans' Appeals (Board) in June 
1990.

By rating action dated in January 1994, pursuant to a 
decision by the Regional Office (RO) hearing officer in 
Cleveland, Ohio, service connection was granted for 
post-traumatic stress disorder, rated 10 percent disabling.  
Service connection was denied for manic depressive disorder 
(bipolar disorder).  The veteran disagreed with the 
evaluation assigned for the post-traumatic stress disorder, 
indicating that he felt it was his primary psychiatric 
disorder rather than the bipolar disorder.  In subsequent 
rating actions from May 1994 to May 1996 the regional office 
confirmed and continued the 10 percent evaluation for the 
veteran's post-traumatic stress disorder and the denials of 
service connection for the bipolar disorder.  In May 1997 the 
case was before the Board when it was remanded for further 
development.  In a July 1998 rating action the evaluation for 
the veteran's post-traumatic stress disorder was increased to 
30 percent.  The case is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including anxiety, restlessness, and 
panic attacks.  

3.  He also has difficulty in concentrating, difficulty 
sleeping, hypervigilance and an exaggerated startle response.  

4.  The veteran's post-traumatic stress disorder is 
productive of severe symptomatology.  

5.  The veteran has not been employed for a number of years.  
He is precluded from engaging in substantially gainful 
employment as a result of his service-connected psychiatric 
disability.  


CONCLUSIONS OF LAW

1.  An evaluation of 70 percent for the veteran's 
post-traumatic stress disorder is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1998).

2.  The veteran is unemployable solely as a result of his 
service-connected psychiatric disability.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The record reflects that the veteran was hospitalized and 
examined by the VA on a number of occasions from 1974 to 1992 
when the diagnoses included bipolar disorder.  

In August 1992 the veteran reopened his claim for service 
connection for a psychiatric disability.  

The veteran was examined by the VA in November 1993.  He 
reported having nightmares every night.  He indicated that he 
was always frightened.  He also reported flashbacks.  In the 
past eight years he had become withdrawn from people.  It was 
indicated that he spent most of his time alone in his 
apartment.  He had frequent recurring thoughts about Vietnam 
which were often intrusive and unpleasant.  He would become 
shaky and very restless.  He also reported having obsessional 
thoughts.  

On mental status examination the veteran's hands were shaky 
and he cried at times.  He was very apprehensive.  He was 
oriented as to time, place and person.  He had no delusions 
or hallucinations.  His memory and orientation appeared to be 
intact.  His judgment and insight appeared to be adequate.  
It was indicated that the veteran met the criteria for 
post-traumatic stress disorder and that his symptoms were 
more characteristic of post-traumatic stress disorder than 
they were of bipolar affective disorder.  

The veteran was hospitalized by the VA in 1993 and 1994 when 
diagnoses were made including generalized anxiety disorder, 
history of bipolar disorder and history of post-traumatic 
stress disorder.  

The veteran was again hospitalized by the VA during July and 
August 1995.  He complained of having much anxiety when not 
sleeping.  On mental status examination the veteran described 
his mood as anxious.  His affect was congruent with his mood.  
There was a loss of energy and concentration.  The discharge 
diagnoses included post-traumatic stress disorder with 
bipolar disorder.  It was indicated that the veteran was 
competent to handle funds but was not gainfully employable.  

In a June 1997 statement a VA physician indicated that he had 
been seeing the veteran at the outpatient psychiatric clinic 
since August 1996 and the veteran was still under his care.  
He indicated that the veteran's primary disabling condition 
was post-traumatic stress disorder which was total and 
permanent in the opinion of the clinic.  It was also 
indicated that he had a history of an atypical bipolar 
disorder.  

The veteran was afforded a VA psychological examination in 
August 1997.  It was noted that he met many of the 
hyperarousal criteria for post-traumatic stress disorder.  He 
was hyperalert and had a sleep disturbance with startle 
response and physiological hyperarousal.  

The veteran was afforded a VA psychiatric examination in 
September 1997.  He stated that he avoided any kind of 
confrontations or arguments.  He avoided crowds and did not 
like to talk about Vietnam.  He shopped in the night to avoid 
crowds.  Whenever he was driving he always planned an escape 
route.  He was startled by noises and went into a panic 
whenever the phone rang or there was a knock on the door.  
Helicopters bothered him.  He became angry and irritable 
easily.  He kept to himself most of the time.  He also 
complained of becoming obsessive about things.  He thought of 
Vietnam every day.  He did not sleep very well.  It was 
indicated that he used to have vivid nightmares about Vietnam 
so he attempted to avoid sleeping at night.  He was very 
hypervigilant.  He had screws on his door and he checked his 
door locks about four or five times a night.  He constantly 
had feelings of impending doom.  He had an elaborate security 
system at home.  He did not wander more than 45 minutes from 
his house.  

It was stated that since his discharge from military service 
he had had several jobs and had gone to college on a part-
time basis.  He had last worked from 1979 to 1981 doing sales 
work for a family friend.  After that he had tried two jobs 
and had been fired from those jobs.  

The veteran's speech was relevant and coherent.  He did not 
show any disjointed thinking.  He was oriented as to time, 
place and person.  His memory for recent and past events was 
intact.  He denied any hallucinations.  He was not suicidal 
or delusional.  He was anxious and tense throughout the 
interview.  There was no evidence of mania or pressured 
speech.  It was stated that his insight and judgment was 
good.  He mentioned some compulsive behavior such as washing 
his hands about 20 times a day and constantly checking the 
door locks.  

The diagnoses were post-traumatic stress disorder, panic 
disorder, bipolar disorder by history and obsessive-
compulsive disorder.  The examiner expressed an opinion that 
the diagnosis would be more in the area of panic disorder and 
post-traumatic stress disorder than a bipolar disorder.  

The veteran was afforded a psychiatric examination by another 
examiner in September 1997.  It was stated that the 
examination showed without any question that he suffered 
panic attacks and an obsessive-compulsive disorder.  It was 
stated that he also met the criteria for post-traumatic 
stress disorder.  It was indicated that he was under the 
stress of obsessive thoughts and compulsions.  His Global 
Assessment of Functioning (GAF) was estimated at 45.  

The veteran was interviewed by a VA social worker in 
September 1997.  It was indicated that he lived in an 
apartment but would soon begin living at the Ohio Veterans 
Home.  He described himself as a recluse with paranoia and 
lived daily with the fear that something would happen to him.  
He stated that he was afraid of things beyond his control.  
He added that he needed to have control over his environment 
to feel secure.  Thus, the only time he felt secure was when 
he was in his apartment.  His daily routine included talks 
with "friends" whom he characterized as "acquaintances."  He 
added that he really did not socialize.  He watched 
television about two hours in the afternoon and also watched 
television in the evening.  He stated that he had a poor 
sleeping pattern.  Because of past Vietnam nightmares he 
attempted to stay awake until he could no longer stay awake.  
Then he slept fairly well until he began to dream.  He would 
then awaken automatically.  

In May 1998 the regional office received reports of private 
and VA psychiatrists.  In a January 1996 statement by a VA 
staff psychiatrist it was indicated that she had been 
treating the veteran both as an inpatient and outpatient for 
about 18 months.  In her professional opinion the veteran was 
permanently disabled and not gainfully employable due to the 
chronicity of his mental illness.  

In a June 1998 statement by the Ohio Veterans Home the 
veteran was notified that he was to vacate the home as soon 
as alternate living arrangements could be made but no later 
than June 16, 1998, because of setting a fire outside a 
fellow resident's room door and stating that he was going to 
buy a gun.  

The VA also received a report by the Providence Hospital 
reflecting the veteran's treatment in June 1998.  The final 
diagnoses included major depression with underlying panic 
disorder and obsessive-compulsive disorder.  

In an August 1998 statement Lal Rohira, M.D., indicated that 
he had cared for the veteran during his June 1998 
hospitalization and since that time the veteran had been a 
regular patient for medication management.  It was noted that 
he had a long-standing history of mental problems.  He had 
been in and out of hospitals and had been on various 
psychotropic medications.  Dr. Rohira was currently treating 
the veteran for post-traumatic stress disorder and obsessive-
compulsive personality disorder.  He felt that the veteran 
was totally and permanently disabled due to those conditions.

An August 1998 statement by a volunteer coordinator at the 
Ohio Veterans Home reflects that the veteran had been 
interested in doing volunteer work shortly after his 
admission to the home but after about two months of 
performing intermittent volunteer duties the veteran failed 
to show up.  She found him unable to focus his attention on 
his assignment.  He was easily distracted and agitated over 
any type of commitment.  She expressed an opinion that the 
veteran was not able to complete tasks or to make commitments 
at the current time and that he would not be considered 
employable on a volunteer basis or otherwise.  

A July 1998 statement by the VA physician who submitted the 
June 1997 statement reflected that the veteran had been seen 
by him at the outpatient mental health clinic for the 
previous two years and was deemed unemployable.  It was 
indicated that he currently could not handle volunteer work 
due to his increasing anxiety.  

An October 1998 statement by Ruth Skaggs, the president of a 
veterans' service organization auxiliary reflected that she 
had spoken with the veteran on a weekly basis since she 
encountered him during her volunteer duties at the Ohio 
Veterans Home.  To her knowledge the veteran had made no 
effort to establish himself socially in the community outside 
of the veterans home 

An October 1998 statement by the VA physician who prepared 
the July 1998 statement indicated that the veteran was very 
limited in his functioning and could survive only in a very 
secure and predictable environment.  He stated that the 
veteran's post-traumatic stress disorder severely limited his 
capacities.  

A November 1998 statement by a VA nurse practitioner 
reflected that the veteran had a history of anxiety and 
obsessional features which were manifested in some physical 
symptoms.  Those included washing his hands excessively and 
palpitations.  She indicated that the veteran had a difficult 
time being around large crowds.  

In a November 1998 statement Deborah Brennan indicated that 
she had been working at the Ohio Veterans Home the day that 
the veteran had been hospitalized and that he had made a 
somewhat bizarre remark.  

The veteran was afforded a VA psychiatric examination in 
November 1998.  He had been living in the Ohio Veterans Home 
since 1997.  It was noted that he had had different diagnoses 
besides post-traumatic stress disorder such as bipolar 
disorder, panic disorder and obsessive/compulsive disorder.  
The veteran stated that he became destructive at the Ohio 
Veterans Home in June 1998 because he was not able to sleep 
and was very anxious and depressed.  He had worked in 
industrial sales and employed as a salesman in a shoe store.  
His last job had been from 1979 to 1980.  

The veteran stated that he could not relax and was very 
nervous and anxious.  He had panic attacks most of the time 
and had fear of going to crowded places and traveling in a 
car.  He had problems sleeping at night and his medication 
gave him bad dreams.  He was tired most of the time and 
smoked constantly.  At times he thought something was going 
to happen to him and he was prepared for that.  He denied 
being depressed.  He denied any suicidal or homicidal 
ideation or any delusions or hallucinations.  He had 
difficulty falling asleep and would become angry.  He had 
difficulty concentrating, hypervigilance and an exaggerated 
startle response.  He had nightmares three to four times per 
night and flashbacks.  He had markedly diminished interest in 
significant activities.  He did not want to go out and stayed 
by himself and isolated himself.  He had feelings of 
detachment from others.  He did not have any friends at all.  
He had a restricted range of affect.  

On examination the veteran was alert and very anxious and 
restless.  He was preoccupied about his panic disorder and 
sleeplessness.  He denied any mood swings or pressured 
speech.  He was oriented as to time, place and person.  His 
memory for recent and remote events was fair.  He was 
preoccupied with his compulsive behavior.  He checked the 
door locks since he thought someone might be there and he 
washed his hands 20 times a day.  His judgment and insight 
were fair.  The diagnoses included post-traumatic stress 
disorder with anxiety, panic disorder with agoraphobia, 
bipolar disorder by history and obsessive-compulsive 
disorder.  His GAF was reported to be 40. 

The examiner stated that at the current time the veteran 
continued to have classic symptoms of post-traumatic stress 
disorder.  At the current time the veteran did not have any 
symptoms of bipolar disorder but had anxiety symptoms.  His 
current symptoms were due to his post-traumatic stress 
disorder in which there was a severe impairment of his social 
and industrial adaptability.  As long as his symptoms were 
stabilized with medication he could continue to stay at the 
Ohio Veterans Home.  He needed regular outpatient treatment 
at a VA medical center since he needed to be with a 
psychiatrist constantly.  In the past he had had different 
diagnoses such as major depression and bipolar disorder but 
at the current time his primary diagnosis was post-traumatic 
stress disorder.  

In January 1999 the examiner indicated that he had again 
reviewed the claims file and in his opinion the veteran was 
suffering from post-traumatic stress disorder.  He stated 
that the veteran was not psychotic and not depressed but had 
symptoms of post-traumatic stress disorder.  

II.  Analysis

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels are so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9411, 
effective prior to November 1996.  

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
provided when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation is appropriate when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activity; 
speech intermittently illogical, obscure or relevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with long periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. Part 4, Code 9411 
effective in November 1996.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.

In this case, the VA examinations have disclosed that the 
veteran has psychiatric symptoms including anxiety, 
restlessness, panic attacks, and difficulty sleeping.  He has 
nightmares and flashbacks.  He also has difficulty 
concentrating and is hypervigilant with an exaggerated 
startle response.  He has been hospitalized by the VA and in 
private medical facilities on numerous occasions for many 
years and he has not been employed on a regular basis in a 
number of years.  VA physicians who have been treating the 
veteran have expressed the opinion that he is unemployable as 
a result of his psychiatric condition.  

The record discloses that various diagnoses have been made 
regarding the veteran's psychiatric condition in addition to 
post-traumatic stress disorder including bipolar disorder and 
obsessive-compulsive disorder.  However, when he was afforded 
the VA psychiatric examination in September 1997 the examiner 
commented that he believed the current diagnosis would be 
more in the area of post-traumatic stress disorder and panic 
disorder than bipolar disorder.  The examiner who conducted 
the other psychiatric examination at that time also indicated 
that the veteran did not then clearly fit the diagnosis of 
bipolar disorder.  On the most recent VA psychiatric 
examination conducted in November 1998 the examiner indicated 
that the veteran had classic symptoms of post-traumatic 
stress disorder but did not have any symptoms of bipolar 
disorder.  He was of the opinion that the veteran's current 
symptoms were due to his post-traumatic stress disorder and 
indicated that there was severe impairment of his social and 
industrial adaptability.  He stated that the primary 
diagnosis was post-traumatic stress disorder. 

The evidence indicates that the veteran's service-connected 
post-traumatic stress disorder is productive of severe social 
and industrial impairment and is also productive of 
occupational and social impairment with deficiencies in most 
areas and accordingly warrants a 70 percent evaluation under 
the provisions of Diagnostic Code 9411 that were in effect 
prior to November 1996 and the provisions of that code that 
became effective in November 1996.  As noted previously, 
other psychiatric conditions have been diagnosed including 
bipolar disorder, panic disorder, and obsessive-compulsive 
disorder.  However, the VA examiners in 1997 and 1998 have 
indicated that the veteran's symptoms have primarily been the 
result of his post-traumatic stress disorder.  The 
examinations do not appear to differentiate the symptoms 
resulting from the post-traumatic stress disorder and any 
resulting from the panic disorder and obsessive-compulsive 
disorder but do indicate that there are no symptoms from the 
bipolar disorder.  Thus, all of the veteran's current 
psychiatric symptoms may be considered in evaluating the 
degree of severity of his post-traumatic stress disorder.  
The record does not indicate that the veteran's 
service-connected post-traumatic stress disorder has resulted 
in totally incapacitating psychoneurotic symptoms bordering 
on a gross repudiation of reality or total occupational and 
social impairment so as to warrant entitlement to the next 
higher evaluation of 100 percent under Diagnostic Code 9411.  

As noted above, however, the veteran has not been employed on 
a regular basis for a number of years and in view of the 
current nature and severity of his service-connected 
post-traumatic stress disorder, the Board concludes that that 
condition prevents him from engaging in any substantially 
gainful employment.  Accordingly, under the circumstances, it 
follows that entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is in order.  38 C.F.R. §§ 3.340, 4.16.  In 
arriving at it decision in this regard the Board has resolved 
all doubt in favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder from 30 percent disabling to 70 percent is 
established.  Entitlement to a total rating based on 
individual unemployability is established.  The appeal is 
granted, subject to the controlling criteria applicable to 
the payment of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

